EXHIBIT 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Report of Green Energy Holding Corp.(the "Company") on Form 10-KSB as filed with the Securities and Exchange Commission (the "Report"), I, Robert A. Hildebrand, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to ss.906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: AUGUST 1, 2007 By: /s/ Robert A. Hildebrand Robert A. Hildebrand, Chief Financial Officer
